Citation Nr: 0527316	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for pansinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for pansinusitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that a compensable evaluation is 
warranted for pansinusitis.  During the hearing before the 
undersigned in July 2005, the veteran asserted that he had 
been prescribed medication for pansinusitis on three 
occasions since November 2004.  He claimed that there was an 
active discharge.  He referred to treatment from Drs. Bhuller 
and Williams for sinusitis.  The Board also points that when 
he was examined by the VA in December 2004, tenderness of the 
sinuses was documented.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for pansinusitis since 
2002.  The veteran should be specifically 
asked to provide this information for Dr. 
Bhuller and Dr. Joseph Williams.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
extent of his sinusitis.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




